Citation Nr: 1736400	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of those proceedings is of record.

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for schizophrenia.  However, because the record indicates the possibility of a diagnosis of a mental health condition other than schizophrenia, the Board has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (A claim for service connection for PTSD is not limited to PTSD alone in light of other diagnoses of mental illness in the record and should be construed broadly).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's periodic hypersomnolence has been recurrent since service. 


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, diagnosed as periodic hypersomnolence, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are to be considered noted.").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis 

First, the Veteran has a current diagnosis of periodic hypersomnolence, provided by the November 2011 examiner.  Secondly, the Board finds the Veteran's periodic hypersomnolence had its onset in service.  See February 1974 Service Treatment Record at 10.  The presumption of soundness relates to the second requirement of service connection, the showing of in-service incurrence or aggravation of a disease or injury.  See Holton v. Shinseki, 557 F.3d 1362, (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F.3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.

While the record reflects that the Veteran's periodic hypersomnolence may have preexisted service, no sleeping disorder was noted on the Veteran's entrance examination.  As such, the Veteran is presumed to have been sound at the time of entry into service with respect to psychiatric disability.

Therefore, to find that the presumption of soundness is rebutted and that the Veteran's periodic hypersomnolence preexisted service, it must find (1) that clear and unmistakable evidence shows that periodic hypersomnolence preexisted service; and (2) that clear and unmistakable evidence shows that his periodic hypersomnolence was not aggravated by service.  Horn, 25 Vet. App. at 234.

In the instant case, there is not clear and unmistakable evidence that the Veteran's periodic hypersomnolence was not aggravated by service.  Thus, the presumption of soundness has not been rebutted and the second element of service connection is met.  As to nexus, the Veteran's competent and credible testimony, which was corroborated by his daughter, establishes that his sleeping disorder has remained recurrent since service.  See June 2017 Hearing Transcript at 14.  In addition, the November 2011 examiner opined that the Veteran's in-service periodic hypersomnolence has existed since service, and is still impacting the Veteran.  See November 2011 VA Examination at 4.  Based on the Veteran's competent and credible testimony, which was corroborated by his daughter, the Board finds that the requirements for establishing service connection are met.

The Veteran testified that a grant of service connection for any sleep disorder, regardless of the diagnosis, would satisfy his appeal.  Id. at 8.  Thus, the Board need not address whether service connection for any other diagnosed sleep disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).




ORDER

Service connection for a sleeping disorder, diagnosed as periodic hypersomnolence, is granted. 


REMAND

The Board finds that remand is necessary in order to provide the Veteran with an adequate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The Veteran has been diagnosed with a number of psychiatric disorders, including schizophrenia, schizoaffective disorder, depression, and anxiety.  The Veteran asserts that his acquired psychiatric disorder either first manifested during service in the form of sleepiness or periodic hypersomnolence, or that his service-connected periodic hypersomnolence caused or aggravated his current acquired psychiatric disability.  The Veteran was afforded a VA psychiatric examination in November 2011; however, that examination is inadequate, as it does not adequately address all theories of entitlement, nor did it discuss the October 1983 medical record that linked the Veteran's then diagnosed schizophrenia to his in-service sleepiness.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his psychiatric disability and its onset.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Provide the Veteran with a VA examination to determine the onset and/or etiology of all current psychiatric disorders.  The claims folder should be made available to and reviewed by the examiner, who should then respond to the following questions:

(a) What are the current diagnoses of the Veteran's psychiatric disorders? 

(b) Is it at least as likely as not that any diagnosed psychiatric disorder was due to his documented in-service sleepiness or periodic hypersomnolence?
In this regard, the examiner is asked to address the October 1983 medical treatment record which suggests that the Veteran's in-service sleepiness was likely a symptom of his schizophrenic illness.  See October 1983 Medical Treatment Record at 110.

(c) Is it at least as likely as not that any diagnosed psychiatric disorder was caused by the Veteran's service-connected periodic hypersomnolence?

(d) Is it at least as likely as not that any diagnosed psychiatric disorder was aggravated by the Veteran's service-connected periodic hypersomnolence?

The examination report must include a complete rationale for all opinions expressed. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


